 



Exhibit 10.31

     
 
  October 4, 2005

Canadian Imperial Bank of Commerce
 as Administrative Agent under the Pledge Agreement
 as hereinafter defined
Ladies and Gentlemen:
     Reference is made to the Pledge Agreement dated as of March 19, 2004, as
amended by Amendment No. 1 dated as of January 12, 2005 (the “Pledge
Agreement”), between ITC Holdings Corp. and Canadian Imperial Bank of Commerce,
as Administrative Agent. Subject to your agreement as evidenced by your
signature below, we hereby agree Annex I to the Pledge Agreement is hereby
amended by substituting therefore Annex I hereto.

            Very truly yours,



ITC HOLDINGS CORP.
      By:   ____________________________         Name:   Daniel J. Oginsky     
  Title:   Vice President — General Counsel     

Accepted:
CANADIAN IMPERIAL BANK OF COMMERCE,
  as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Annex I
PLEDGED STOCK

                          Issuer   Certificate   Registered   Number of  
Percentage of Issued &     No.   Owner   Shares   Outstanding Shares
International Transmission Company
    2     ITC Holdings Corp.     67     6 and 2/3%
 
                       
International Transmission Company
    4     ITC Holdings Corp.     33     3 and 1/3%
 
                       
International Transmission Company
    6     ITC Holdings Corp.     33     3 and 1/3%
 
                       
International Transmission Company
    8     ITC Holdings Corp.     25     2 and 1/2%
 
                       
International Transmission Company
    10     ITC Holdings Corp.     8     4/5%
 
                       
Total
                166     16 3/5%

 